                                           Case 5:20-cv-09340-NC Document 58 Filed 06/11/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         ARIEL ABITTAN,                                     Case No. 20-cv-09340-NC
                                  11
                                                      Plaintiff,                            ORDER TO SHOW CAUSE
Northern District of California




                                  12                                                        WHETHER A NOMINAL
 United States District Court




                                                v.                                          DEFENDANT MUST CONSENT
                                  13                                                        TO JURISDICTION
                                         LILY CHAO, et al.,
                                  14
                                                      Defendants.
                                  15
                                                and
                                  16
                                         EIAN LABS, INC.,
                                  17
                                                       Nominal Defendant.
                                  18
                                  19
                                  20          Pending before the Court are Defendant Temujin Labs Inc. (Delaware)’s motion to
                                  21   dismiss, see ECF 36, and Temujin Labs Inc. (Cayman) and the two individual defendants’
                                  22   motion to dismiss, see ECF 53. Because the undersigned is a magistrate judge, the Court
                                  23   requires the consent of all parties before it may rule on the Defendants’ motions. See 28
                                  24   U.S.C. § 636(c); see also Williams v. King, 875 F.3d 500 (9th Cir. 2017); Shetty v.
                                  25   America’s Wholesale Lender, 735 Fed. App’x 373 (9th Cir. 2018). However, nominal
                                  26   defendant Eian Labs, Inc. has not consented to magistrate judge jurisdiction. Without Eian
                                  27   Labs’ consent, the Court may be required to reassign this case to a District Court Judge.
                                  28   See id. Thus, the Court ORDERS the parties to show cause whether the Court has
                                           Case 5:20-cv-09340-NC Document 58 Filed 06/11/21 Page 2 of 2




                                  1    jurisdiction to proceed without § 636(c) consent from a nominal party. The parties must
                                  2    respond to this order within seven days, by June 18, 2021. Alternatively, the parties may
                                  3    obtain Eian Labs’ consent or declination to magistrate judge jurisdiction.
                                  4           IT IS SO ORDERED.
                                  5
                                  6    Dated: June 11, 2021                      _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  7                                                    United States Magistrate Judge
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    2
